DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“a physical first communication port that connects to a first network to which an information processing device belongs; 
a physical second communication port that connects to a second network to which the industrial drive device belongs; and 
a storage device that stores a user program created for controlling the industrial drive device, wherein the user program, when executed, causes the control device to perform operations comprising: 
including a controlling function for outputting a control instruction to the industrial drive device in accordance with a control program defined in the user program; and 
a filtering function for switching a filtering condition in accordance with a setting for the filtering condition that is input during execution of the user program, the filtering condition being used for determining whether or not to transmit communication data received from one device to another device, the one device being one of the industrial industrial drive device and the information processing device, and 
the setting for the filtering condition comprises a setting for specifying whether transmission of the communication data received from the industrial drive device is to be filtered, or the communication data received from the information processing device is to be filtered. “
Umezuki (US 2012/0179776 A1) teaches a communication control apparatus, a first receiving unit receives a registration request packet which is generated so as to enable the communication control apparatus to recognize an access requested apparatus, and if determining that the access requested apparatus recognized from the registration request packet exists in a network, registers first identification information identifying an access requesting apparatus which is included in the registration request packet, in a storage unit. A second receiving unit receives an explorer packet, and if determining that first identification information included in the explorer packet has been registered in the storage unit, sends second identification information identifying the own apparatus to the access requesting apparatus.
Falk (US 2013/0100848 A1) teaches a method for processing data in a packet-switched communication network, especially a wireless communication network, having a plurality of network nodes between which data packets are transmitted. The invention relates further to a corresponding communication network and a corresponding network node.

That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a control device that controls an industrial drive device 2) physical port that communication with two separate and distinct networks 3) user program code for controlling the industrial device 4) a defined user control program 5) a filtering function 6) a filtering condition for determining when to transmit data 7) setting for filtering conditions. 
Subsequently, the Applicant Argument/Remarks in respect to the USC 103 Rejection of Claim(s) 1-3, 5-8 are hereby withdrawn. 
Newly added claims 9-20 depend directly or indirectly on Claim(s) 1-3, 5-8 and are patentable under the same reasoning as mentioned above. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-3, 5-20 is/are allowed. 

Conclusion

Maturana et al. 						(US 2019/0050414 A1)
The subject matter disclosed herein relates generally to industrial data collection, and, more particularly, to configuration of cloud-based industrial data collection.
Itkin 								(US 2016/0248619 A1)
The present invention relates generally to communication systems, and particularly to methods and systems for remote host management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457